Citation Nr: 0420907	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-25 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a brain aneurysm.

3. Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
October 1969.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO), which denied the veteran entitlement to 
service connection for PTSD, a brain aneurysm, chronic 
bronchitis, and a skin disorder.

In March 2004, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is the veteran's contention that he suffers from PTSD 
related to his service aboard the U.S.S. Mars during the 
period of time that vessel was operating off the coast of 
Viet Nam in the mid to late 1960s. He testified at his 
hearing in March 2004 that during his service aboard this 
vessel the enemy unsuccessfully shelled it on a number of 
occasions.  Unfortunately, the veteran could not recall any 
of the specific dates associated with this shelling.  However 
in a statement dated in October 2002, a service colleague 
reported that enemy shore guns fired upon the U.S.S. Mars in 
September 1966.  Pertinent copies of the deck logs of the 
U.S.S. Mars for the period encompassing September 1966 
although potentially probative in this matter have not been 
associated with the veteran's claims file.

The personnel records furnished by the National Personnel 
Records Center (NPRC) are incomplete.
 
The veteran also testified at his hearing in March 2004, that 
he is currently in receipt of Social Security Administration 
(SSA) benefits due to the residuals of his brain aneurysm.  
Any medical records forming the basis for an award of SSA 
benefits must be added to the claims file prior to resolution 
of the veteran's appeal.  See 38 U.S.C.A. § 5106 (West 2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1. The RO should request that the veteran 
again indicate the month(s) and year(s) 
of his reported stressors, including when 
he was exposed to shelling from enemy 
shore guns and when a fellow seaman 
dropped an incendiary explosive while 
aboard the U.S.S. Mars.

2. Thereafter the RO should request the 
National Archives to conduct a search of 
the deck logs of the U.S.S. Mars for 
shelling from shore guns in September 
1966 and any other date(s) furnished by 
the veteran.

3.  Please request the NPRC or other 
appropriate organization to verify the 
dates the veteran was assigned to the 
U.S.S. Mars and the dates that vessel was 
stationed of the coast of Vietnam.

4.  The RO should take the appropriate 
action to obtain a copy of the Social 
Security decision awarding disability 
benefits to the veteran as well as copies 
of the underlying medical records upon 
which the decision was based.

5.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and private 
medical records pertaining to treatment 
for the disabilities in issue, not 
previously submitted covering the period 
from October 1969 to the present.

6.  The RO should obtain a copy of the 
medical records from the VA facility in 
East Orange, N. J. pertaining to 
treatment for the disabilities in issue.

7.  If a stressor is verified, a VA 
examination by a psychiatrist should be 
conducted to determine the nature and 
severity of any psychiatric illness, to 
include PTSD. The claims folder must to 
be made available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  The 
RO is to inform the examiner that only 
the stressor(s) which has been verified 
by the RO or by the Board may be used as 
a basis for a diagnosis of PTSD.

If the diagnosis PTSD is deemed 
appropriate, the psychiatrist should 
specify whether each stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the verified inservice 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.

8.  After undertaking any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the veteran's 
claims.  If the benefits sought are not 
granted the veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




